ICJ_159_NuclearDisarmament_MHL_PAK_2015-07-09_ORD_01_NA_00_EN.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                           (ÎLES MARSHALL c. PAKISTAN)


                          ORDONNANCE DU 9 JUILLET 2015




                                  2015
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. PAKISTAN)


                               ORDER OF 9 JULY 2015




4 CIJ1083.indb 1                                            28/04/16 10:48

                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                           (Iles Marshall c. Pakistan), ordonnance du 9 juillet 2015,
                                            C.I.J. Recueil 2015, p. 589




                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                             (Marshall Islands v. Pakistan), Order of 9 July 2015,
                                           I.C.J. Reports 2015, p. 589




                                                                                 1083
                                                                 No de vente :
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157275-9




4 CIJ1083.indb 2                                                                            28/04/16 10:48

                                                        9 JUILLET 2015

                                                        ORDONNANCE




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. PAKISTAN)




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                        (MARSHALL ISLANDS v. PAKISTAN)




                                                        9 JULY 2015

                                                          ORDER




4 CIJ1083.indb 3                                                         28/04/16 10:48

                                                                                            589




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2015                                            2015
                                                                                                     9 July
                                                  9 July 2015                                      General List
                                                                                                    No. 159

                 OBLIGATIONS CONCERNING NEGOTIATIONS
                        RELATING TO CESSATION
                      OF THE NUCLEAR ARMS RACE
                     AND TO NUCLEAR DISARMAMENT
                                  (MARSHALL ISLANDS v. PAKISTAN)




                                                   ORDER


                     The President of the International Court of Justice,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cle 44, paragraphs 3 and 4, of the Rules of Court,
                    Having regard to the Order of 10 July 2014, whereby the President of
                 the Court fixed 12 January 2015 and 17 July 2015 respectively as the
                 time‑limits for the filing of the Memorial of the Republic of the Marshall
                 Islands and the Counter‑Memorial of the Islamic Republic of Pakistan
                 on the questions of the jurisdiction of the Court and the admissibility of
                 the Application,
                    Having regard to the Memorial duly filed by the Marshall Islands
                 within the time‑limit thus fixed ;
                    Whereas, by a Note Verbale dated 2 July 2015 and received in the
                 ­Registry on the same day, the Government of Pakistan informed the
                  Court that it requested a six‑month extension of the time‑limit for the filing
                 of its Counter‑Memorial ; and whereas, on receipt of that Note Verbale,
                 the Registrar transmitted a copy thereof to the Marshall Islands ;
                    Whereas, by a letter dated 8 July 2015 and received in the Registry on
                  9 July 2015, the Government of the Marshall Islands informed the Court
                 that, for the reasons given in that letter, it “would be comfortable with
                 the Court’s expanding the initial six‑month time‑limit [for the filing of the

                                                                                              4




4 CIJ1083.indb 137                                                                                       28/04/16 10:48

                             nuclear arms and disarmament (order 9 VII 15)               590

                 Counter‑Memorial of Pakistan] to nine months in total, counting from
                 the [date of the filing of the Marshall Islands’] Memorial” ;
                   Taking account of the views of the Parties,
                    Extends the time‑limit for the filing of the Counter‑Memorial of the
                 Islamic Republic of Pakistan on the questions of the jurisdiction of the
                 Court and the admissibility of the Application to 1 December 2015 ; and
                     Reserves the subsequent procedure for further decision.

                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this ninth day of July, two thousand and
                 fifteen, in three copies, one of which will be placed in the archives of the
                 Court and the others transmitted to the Government of the Republic
                 of the Marshall Islands and the Government of the Islamic Republic of
                 Pakistan, respectively.

                                                             (Signed) Ronny Abraham,
                                                                         President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                                                                                           5




4 CIJ1083.indb 139                                                                              28/04/16 10:48

